             Case 7:94-mj-01407-MRG Document 3 Filed 11/20/20 Page 1 of 1
                                                                   -
                                                                  "' . .._,;l)fGl"l,\!
                                                                            r1   ti "orJ ~-, L.

 UNITED STA TES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK


 UNITED STATES OF AMERICA,
                                                         Case No.: 94 MJ 01407                    (MRG)
                                      Plaintiff,
                                                         ORDER OF DISMISSAL
                        -against-

              Rodney Bennett


                                      Defendant.



         Motion by the Government to dismiss is granted and the above-captioned case is hereby

dismissed.




                                                           SO ORDERED.




                                                           United States Magistrate Judge




Dated:          20     day of_N_o_v_em_b_er_ _ _ __ , 201Q__
               Poughkeepsie, New York
